In a letter received June 13, 2003, by Carol Green, Clerk of the Appellate Courts, respondent Debra J. Amett, of Paola, Kansas, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2002 Kan. Ct. R. Annot. 275).
At the time the respondent surrendered her license, the respondent was charged with two severity level 9 non-person felonies and two class A non-person misdemeanors in the District Court of Miami County, Kansas. Four disciplinary cases were in the process of being set for hearing by the Disciplinary Administrator’s office and three disciplinary cases were being investigated at the time the respondent surrendered her license.
In previous attorney disciplinary proceedings, the respondent was suspended from practice for a period of 1 year. In re Arnett, 274 Kan. 366, 52 P.3d 892 (2002).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Debra J. Amett be and she is hereby disbarred from the practice of law in Kansas and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Debra J. Amett from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279).